Case 1:19-cv-01169-KLM Document 1 Filed 04/22/19 USDC Colorado Page 1 of 6




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

Civil Action No.

COVINGTON SPECIALTY INSURANCE
COMPANY,

Plaintiff,

v.

FASTFORWARD MEDIA, LLC,
MATTHEW CROSSETT,

Defendants.



                 COMPLAINT FOR DECLARATORY RELIEF; REIMBURSEMENT



            Plaintiff, by and through its attorney, Lawrence M. Zavadil, of the Zavadil Law Offices,

LLC, hereby submits its Complaint for Declaratory Relief and Reimbursement:

                                               PARTIES

            1.     Plaintiff COVINGTON is a corporation organized and existing under the laws of
the State of New Hampshire, with its principal place of business in Atlanta, Georgia.

COVINGTON is authorized to do business in the State of Colorado.

            2.     COVINGTON is informed and believes, and thereupon alleges, that

FASTFORWARD MEDIA, LLC, (“FASTFORWARD”), is a corporation organized and existing

under the laws of the State of Colorado, having its principal place of business in Durango,

Colorado. COVINGTON is informed and believes, and thereupon also alleges, that MATTHEW

CROSSETT (“CROSSETT”), is a former employee of FASTFORWARD, residing in the State

of California.



1155441.1                                           1
Case 1:19-cv-01169-KLM Document 1 Filed 04/22/19 USDC Colorado Page 2 of 6




                                  JURISDICTION AND VENUE

            3.   This is a civil action of which this Court has original jurisdiction under 28 USC

Section 1332, in that it is a civil action between citizens of different states and the matter in

controversy exceeds the sum of $75,000, exclusive of interest and costs. As Defendant

FASTFORWARD is located in Durango, Colorado, and this lawsuit seeks declaratory relief

relating to insurance coverage for the underlying Hood lawsuit pending in the Colorado District

Court, 6th Judicial District, County of La Plata (see below), venue is proper in the United States

District Court for the District of Colorado. Complete diversity of citizenship exists in that:

Plaintiff COVINGTON is a citizen of the State of New Hampshire and Georgia; Defendant

FASTFORWARD is a citizen of the State of Colorado, and Defendant CROSSETT is a citizen

of the State of California.
                                   GENERAL ALLEGATIONS

            4.   FASTFORWARD and CROSSETT have been named as defendants in a lawsuit

filed in the Colorado District Court, 6th Judicial District, County of La Plata, entitled

Hood, et al. v. FastForward Media, LLC, et al., Case Number RG16811167. The lawsuit seeks

damages for injuries sustained on February 18, 2017, while plaintiffs Christina Hood & James

Hood and Sandra & James Petta were spectators at an annual skijoring event in the City of

Silverton. “Skijoring” is a winter sport where a person on skis is pulled by a horse and rider

down a man-made ski track consisting of jumps and numerous obstacles. Plaintiffs allege they

were watching the races from a point near the starting gate when the drone CROSSETT was

operating flew too close to a horse at the starting gate. They allege the “buzzing sound and

sudden overhead movement of the drone spooked” the horse and caused it to run into a group of

spectators that included plaintiffs, trampling Plaintiffs Christina Hood, Sandra Petta and James

Petta.




1155441.1                                          2
Case 1:19-cv-01169-KLM Document 1 Filed 04/22/19 USDC Colorado Page 3 of 6




            5.     The lawsuit asserts one cause of action for negligence against CROSSETT and

FASTFORWARD, alleging that as an employee and vice-principal of FASTFORWARD, and as

a sitting board member of Defendant Skijoring America, CROSSETT failed “to exercise

reasonable care” and “violated numerous FAA standards and requirements which would have

allowed him to legally operate a commercial drone flight over a public event,” all resulting in

plaintiffs’ injuries.

            6.     Defendants FASTFORWARD and CROSSETT have disputed liability in the

underlying suit.
                                             THE POLICY

            7.     COVINGTON issued a commercial general liability policy to FASTFORWARD,

Policy No. VVA500742 (“Covington Policy” or the “Policy”) effective November 4, 2016

through November 4, 2017. The Policy’s “Insuring Agreement” provides that COVINGTON:

                   “will pay those sums that the insured becomes legally obligated to

                   pay as damages because of ‘bodily injury’ or ‘property damage’ to

                   which this insurance applies. We will have the right and duty to

                   defend the insured against any ‘suit’ seeking those damages. []”

            The Covington Policy defines “bodily injury” to mean:

                   “bodily injury, sickness or disease sustained by a person,

                   including death resulting from any of these at any time.”

            However, the Policy excludes from coverage

                   “‘bodily injury’ or ‘property damage’ arising out of the

                   ownership, maintenance, use or entrustment to others of any

                   aircraft [] owned or operated by or rented or loaned to any

                   insured. []”




1155441.1                                           3
Case 1:19-cv-01169-KLM Document 1 Filed 04/22/19 USDC Colorado Page 4 of 6




            8.      The Covington Policy, therefore, does not provide defense or indemnity coverage

for the claims asserted in the underlying Hood lawsuit, including any amounts, damages,

settlements, and/or any other payments sought by the Hood plaintiffs, as such damage arose out

of Defendant FASTFORWARD and Defendant CROSSETT’s “ownership, maintenance, use or

entrustment to others” of the drone (unmanned aircraft) referred to in the Hood complaint.

            9.      As no agreement has been reached between Defendants and Plaintiffs concerning

application of the “aircraft exclusion” in the Policy, COVINGTON is entitled to a judicial

determination of insurance coverage under the Covington Policy for the claims and damages

asserted in the Hood lawsuit.
                  COVINGTON’S DEFENSE OF FASTFORWARD AND CROSSETT

            10.     FASTFORWARD tendered the underlying Hood lawsuit to COVINGTON in

February 2019.

            11.     COVINGTON agreed to defend the underlying suit subject to a full and complete

reservation of rights, including but not limited to, the right to seek reimbursement of defense

costs paid on uncovered claims, the right to deny coverage for indemnity, and the right to seek a

declaration by this Court concerning coverage under the Covington Policy for the Hood lawsuit.

            12.     COVINGTON has been defending FASTFORWARD and CROSSETT in the

underlying suit and continues to do so.

                                     FIRST CAUSE OF ACTION

            (Declaratory Relief — COVINGTON’s Defense and Indemnity Obligations)

            13.     COVINGTON hereby incorporates paragraph 1 through 12 above, as though they

were fully set forth herein.

            14.     Under the Covington Policy’s “Aircraft, Auto or Watercraft” exclusion, there is

no indemnity coverage for any amounts, damages, settlements, and/or any other payments

arising from or in connection with claims asserted in the underlying Hood lawsuit. As such,



1155441.1                                           4
Case 1:19-cv-01169-KLM Document 1 Filed 04/22/19 USDC Colorado Page 5 of 6




there is no “potential for coverage” under the Covington Policy, and therefore no duty to defend

FASTFORWARD and CROSSETT in the Hood lawsuit.

            15.    As a result, an actual controversy exists between COVINGTON,

FASTFORWARD and CROSSETT, concerning their respective rights and obligations under the

Covington Policy, in connection with the underlying Hood lawsuit. COVINGTON is entitled to

a declaration by this Court that it owes no defense and indemnity obligations to

FASTFORWARD and CROSSETT in connection with the underlying suit. The requested

declarations are necessary and proper at this time so that the parties will be bound by the same

interpretation of the Covington Policy, and adjudication of their rights and obligations, if any.
                                   SECOND CAUSE OF ACTION

                              (Reimbursement of Payments Made Under

                          Reservation of Rights — Against All Defendants)

            16.    COVINGTON re-alleges and incorporates herein by reference Paragraphs 1

through 15, inclusive, of this Complaint as though fully set forth herein.

            17.    As the Covington Policy does not afford coverage to FASTFORWARD OR

CROSSETT for the Hood suit, COVINGTON had and has no obligation to make any payment

under the Covington Policy, whether for defense or indemnity. Thus, COVINGTON is entitled

to an order of reimbursement of any and all payments made or to be made by COVINGTON on

behalf of, or for the benefit of FASTFORWARD or CROSSETT with respect to the Hood

lawsuit.

                                       PRAYER FOR RELIEF

            WHEREFORE, COVINGTON prays for judgment as follows:

FIRST CAUSE OF ACTION

            For a declaration and judgment that:

                   1. the Covington Policy does not afford coverage to Defendant



1155441.1                                          5
Case 1:19-cv-01169-KLM Document 1 Filed 04/22/19 USDC Colorado Page 6 of 6




                       FASTFORWARD and CROSSETT for the underlying Hood lawsuit, and, as

                       such, COVINGTON has no obligation to defend or indemnify

                       FASTFORWARD or CROSSETT with respect to the Hood lawsuit; and

SECOND CAUSE OF ACTION

                   2. For an award of damages in the amount of the sums paid by COVINGTON on

                       behalf of FASTFORWARD and CROSSETT, under and pursuant to

                       COVINGTON’s reservation of rights, for defense or indemnity in connection

                       with the Hood suit, plus interest on said sums at the legal rate from the date of

                       COVINGTON’s payment of said sums.
ON ALL CLAIMS:

                   3. For additional and consequential damages as may be proven at trial;

                   4. For interest thereon;

                   5. For costs of suit; and

For such other amounts and relief as this Court deems just and proper.

            Dated this 22nd day of April 2019.

                                               Respectfully submitted,



                                                           s/Lawrence M. Zavadil
                                                    Lawrence M. Zavadil
                                                    Zavadil Law Offices, LLC
                                                    5618 S. Eaton Street
                                                    Denver, CO 80123
                                                    Phone: (720) 638-7015
                                                    Email: larry@lzavadillaw.com




1155441.1                                            6
